        Case 3:11-cr-00088-RCJ-VPC Document 73 Filed 04/06/21 Page 1 of 2




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Guadalupe Rojas-Guzman.

 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                          Case No. 3-11-cr-00088-RCJ-VPC
12                 Plaintiff,                           ORDER GRANTING
13                                                      STIPULATION TO CONTINUE
            v.
                                                        MOTION DEADLINES
14   GUADALUPE ROJAS-GUZMAN.,                           (Second Request) (ECF No. 72)
15                 Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Elizabeth O. White, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for Guadalupe
21   Rojas-Guzman, that the deadline to file the supplement to motion for compassionate release be
22   extended from April 9, 2021 to April 23, 2021; and that the government’s response deadline
23   extended from April 23, 2021 to May 7, 2021.
24          This is the second stipulation to continue the. Counsel needs additional time to obtain
25   information related to the motion and to arrange a legal call with Mr. Guzman-Rojas, who is
26   located at Big Spring (Flightline) Correctional Institution in Big Spring, Texas. Counsel
         Case 3:11-cr-00088-RCJ-VPC Document 73 Filed 04/06/21 Page 2 of 2




 1   requests to continue the deadlines to exercise due diligence, in the interests of justice, and not
 2   for any purpose of delay.
 3          DATED this 2nd day of April 2021.
 4    RENE L. VALLADARES                               CHRISTOPHER CHIOU
      Federal Public Defender                          Acting United States Attorney
 5
 6        /s/ Nisha Brooks-Whittington                     /s/ Elizabeth O. White
      By_____________________________                  By_____________________________
 7
      NISHA BROOKS-WHITTINGTON                         ELIZABETH O. WHITE
 8    Assistant Federal Public Defender                Assistant United States Attorney

 9
10                                                    IT IS SO ORDERED:
11
12                                                    ____________________________________
13                                                    UNITED STATES DISTRICT JUDGE

14
                                                      DATED: April 6, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
